*104ORDER
PER CURIAM:
Order of Superior Court entered March 17, 1988, 377 Pa.Super. 661, 541 A.2d 1158, and Order of Court of Common Pleas of Venango County entered January 6, 1987, vacated. Case remanded to Court of Common Pleas of Venango County for a hearing de novo on all issues in this matter, including any allegations of fraud relating to the initial adoption proceeding.
The Honorable Robert L. Walker of Crawford County is hereby assigned to Venango County to specially preside at the mandated hearing and shall enter such orders as may be deemed just and proper.